         Case 9:20-mj-00045-KLD Document 3 Filed 12/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  In the Matter of the Search of:
                                                       MJ 20-45-M-KLD
  Use of a Cell Site Simulator to locate the
  cellular device assigned call number 406-
  437-8332                                              ORDER



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

       IT IS SO ORDERED.

                     DATED this 8th day of December, 2020.




                                                   _____________________________
                                                   Kathleen L. DeSoto
                                                   United States Magistrate Judge




                                               1
